990 So.2d 1264 (2008)
S.M., father of T.M., a minor child, Petitioner,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES and the Guardian ad Litem Program, Respondents.
No. 1D08-4275.
District Court of Appeal of Florida, First District.
September 26, 2008.
Ryan Mynard of Ryan M. Mynard, Attorney at Law, P.A., Crestview, for Petitioner.
Eric D. Shurger, Assistant Regional Counsel, Department of Children and Families, Pensacola, for Respondents.
PER CURIAM.
DENIED. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992) (proper method by which to seek a belated appeal in a termination of parental rights case is by petition for writ of habeas corpus filed in the trial court).
BARFIELD, ALLEN, and THOMAS, JJ., concur.